ON MOTION FOR REHEARING.
LATTIMORE, Judge.
— In our original opinion we did not discuss appellant’s complaint based on the fact that the information was signed by the district attorney. This complaint is renewed, and the point is made that an information can only be signed by the county attorney. It is specifically provided in articles 28, 29 and 30 of our Code of Criminal Procedure that whenever complaints are made before a district or county attorney that an offense has been committed in his district or county, he shall reduce the complaint to writing, have it signed and sworn to, and if same be a misdemeanor, he shall forthwith prepare an information based upon such complaint and file the same in the court having jurisdiction. For the purpose mentioned either the district or county attorney is expressly authorized to administer oaths. Article 413, C. C. P., also in terms provides for an information to be filed and presented “by the district or county attorney,” etc. We regret our inability to agree with appellant’s contention that the district attorney is forbidden by the Constitution to sign and file an information in the county court of any county in his district. The contention seems directly contrary to the statutes, and we are of opinion the statutes are constitutional.
The motion for rehearing will be overruled.

Overruled.

Morrow, P. J., absent.